IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   :     NO. 701
                                         :
APPOINTMENT TO COURT OF                  :     SUPREME COURT RULES DOCKET
                                         :
JUDICIAL DISCIPLINE                      :




                                    ORDER




PER CURIAM:



         AND NOW, this 30th day of June, 2016, Doris C. Williams,* Allegheny County, is

hereby appointed as a member of the Court of Judicial Discipline for a term expiring

February 19, 2020.


*Non-lawyer elector